Per Curiam.
There is much good sense in M’Cullock’s Lessee v. Aten, 2 Ohio R. 307. A corner tree is not always to be had where it is wanted, and where that is the case, it is the practice to mark the next convenient one, leaving the exact point of intersection to be determined by an extension of the lines, as marked on the ground. Where a running stream is called for, it is always understood that the ownership extends to low-water mark, and so far has this been held in Pennsylvania; that a traverse line has been held, technically to pursue the meanders, so as to include the points that would otherwise be thrown • out by it. Though the words ‘•‘ near the creek,” strictly speaking, imply the existence of space betwixt the object immediately expressed, and the object of reference beyond it, they indicate, in popular meaning, no more than the whereabout. Such is the general rule, and what is there to take the case out of it? If the words “ thence up the creek north,” do not call for the creek as a boundary, why was the .creek mentioned at all? The argument on the other side is, that the course being also given, no more is necessary to close the survey. But if the course were sufficient to express the whole intent, we are unable to conjecture why a natural object should have been employed. The course, however, was not sufficient; for it appears from the diagram, that it departs from the line on the ground at least twenty degrees. It is eyident that the word north was intended to indicate, not the exact course of the line, but the general course of the stream, *460and that the exact place of the corner is to be determined by the point of intersection, produced by an extension of the two lines.
Judgment reversed, and a venire, de novo awarded.